Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

1. An integrated method for estimation of depth-domain seismic wavelets and synthesis of seismic records in depth domain, comprising:
1) obtaining depth coordinates and P-wave velocity ν and density from well log in a study area, and calculating a corresponding reflectivity series r;
2) performing constant-velocity depth conversion for a seismic trace S and a reflectivity series r by using a velocity             
                
                    
                        ν
                         
                    
                    
                        c
                    
                
            
        as a reference velocity to obtain the converted seismic trace             
                
                    
                        S
                    
                    
                        1
                    
                
            
        , and the converted reflectivity series             
                
                    
                        r
                    
                    
                        1
                    
                
            
        , ; and estimating the depth domain seismic wavelet w based on the Gibbs sampling method;
3) synthesizing depth-domain seismic records by using the P-wave velocity ν and the reflectivity series r obtained in step 1) and the estimated depth-domain seismic wavelet w in step 2).

The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that the obtaining of data is insignificant extra solution activity that fails to positively recite the use of a physical machine or the transformation of an article.  It can simply be the reading of stored data.  Thus the claim merely represents the performance of a mathematical operation to produce the abstract result of estimating a seismic wavelet without integration into a practical application by integrating the abstract idea into a significant additional element.
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claim 1 is deemed patent ineligible under 35 USC 101.
Independent claims 2 and 3 are similarly patent ineligible as they are directed to further details of the abstract idea.

Regarding the Prior Art
The prior art fails to anticipate or make obvious the limitations of claim 1.  In particular, the synthesis of wavelets in the depth domain using P-wave velocity and density to produce a reflectivity, where the reflectivity is used to produce a converted seismic trace series and a converted reflectivity series and estimating the depth domain seismic wavelet based on the Gibbs sampling method is novel.
Yueming et al. CN107229075, 2017, teaches determining a depth domain seismic wavelet using the sonic logging data and a reflection coefficient series.  However Yueming et al. is silent concerning the estimate of the depth domain seismic wavelet using the Gibbs sampling method.  Although the Gibbs sampling method is known in the art, the method of converting the analysis of Yueming et al. to employ the Gibbs sampling method would involve an inventive step.
Chaoying et al., 2012 CN103592680, teaches using a time domain approach to the problem which is significantly different analysis than the depth analysis of the instant application.
Carazzone et al., WO 96/07935, teaches pre-stack inversion of reflectivity data.  However Carazzone et al. states that the method to take P-wave velocity and density and using seismic wavelets is well known to persons skilled in the art without any further teaching.  In no manner are the specific details of claim 1 anticipated by this art.
Sun et al., US 2016/0131781, teaches improving the velocity model using impedance inversion.  Although the P-wave velocity is used in claim 1, the teaching of sun et al. is directed to only a small portion of the data collection and preparation used in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGIS J BETSCH/Primary Examiner, Art Unit 2857